NOT RECOMMENDED FOR PUBLICATION
                               File Name: 06a0864n.06
                              Filed: November 28, 2006

                                          No. 05-6167

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff-Appellee,                             )
                                                       )
v.                                                     )   ON APPEAL FROM THE UNITED
                                                       )   STATES DISTRICT COURT FOR
                                                       )   THE WESTERN DISTRICT OF
RONNIE PERKINS,                                        )   TENNESSEE
                                                       )
       Defendant-Appellant.                            )


Before: SILER, CLAY, and BALDOCK,* Circuit Judges.

       SILER, Circuit Judge. Defendant Ronnie Perkins appeals the imposition of his 110-month

sentence. He raises issues concerning the use of hearsay during the sentencing hearing, the

reasonableness of the sentence, and the imposition of sex-offender treatment as a condition of

supervised release. For the reasons set forth below, we AFFIRM.

                                                I.

       Perkins pled guilty to the illegal possession of a firearm by a convicted felon, 18 U.S.C. §

922(g). Officer Alston testified at the sentencing hearing that he and his partner responded to a

disturbance call at an apartment. There, two female juveniles told the officers that Perkins was

inside with a gun and was fighting with their mother, Roslin Perkins. Officer Alston entered the



       *
        The Honorable Bobby R. Baldock, Circuit Judge of the United States Court of Appeals for
the Tenth Circuit, sitting by designation.
No. 05-6167
United States v. Perkins

room and Roslin ran in crying and screaming and looking as if she had been struggling with

someone. The officer instructed her to exit the room through the window at which point Ronnie

Perkins followed holding a firearm. He was then arrested.

       Perkins presented no witnesses at the sentencing hearing. The Presentence Report (“PSR”)

noted that Perkins had three prior felony convictions as well as other lesser convictions for a criminal

history category of VI. It recommended a 4-point enhancement for use of a firearm in the

commission of another felony and a 3-point reduction for acceptance of responsibility, and

established Perkins’s sentencing range from 110 to 135 months. The district court accepted both the

enhancement and the reduction, noted Perkins’s objections to the use of two unsworn statements in

calculating the enhancement, and imposed a 110-months sentence and sex-offender treatment as a

condition of supervised release.

                                                  II.

       Perkins contends that the district court’s reliance on the unsworn written statements of his

wife and another witness violated his Confrontation Clause right. However, “confrontation rights

do not apply in sentencing hearings as at a trial on the question of guilt or innocence.” United States

v. Silverman, 976 F.2d 1502, 1508 (6th Cir. 1992) (en banc). Perkins contends that this rule was

altered by the decision in Crawford v. Washington, 541 U.S. 36, 59 (2004). However, we rejected

the same argument in United States v. Katzopoulos, 437 F.3d 569, 576 (6th Cir. 2006) (“there is

nothing specific in Blakely, Booker or Crawford that would cause this Court to reverse its long-

settled rule of law that [the] Confrontation Clause permits the admission of testimonial hearsay

evidence at sentencing proceedings.”).

                                                 -2-
No. 05-6167
United States v. Perkins

       Perkins next contends his sentence is unreasonable. Here, the district court considered the

factors in § 3553(a)1 and took into account Perkins’s extensive criminal history, but nonetheless

imposed a sentence at the bottom of the Guidelines range. It further treated the Guidelines as

advisory pursuant to United States v. Booker, 543 U.S. 220 (2005). Perkins identifies no factor that

was undervalued, nor what interests are disserved by the length of his sentence. He merely contends

that the process was somehow illusory but never says how. Thus, he has not shown that his sentence

is unreasonable. See United States v. Williams, 436 F.3d 706, 708 (6th Cir. 2006).

       Perkins lastly contends that his sentence to sex-offender treatment was unreasonable. We

review conditions imposed during supervised release for an abuse of discretion. See United States

v. Ritter, 118 F.3d 502, 504 (6th Cir. 1997). Under 18 U.S.C. § 3583, special conditions for release

may be imposed if they reasonably relate to the factors in § 3553(a). Section 3553(a) requires the

court to consider, among other things, the need for “correctional treatment,” i.e., rehabilitation and

therapy. Thus, even though the instant conviction was not for rape or sexual assault, it follows in

a string of aggressive behavior toward women which this type of counseling could help ameliorate.

See United States v. Hill, 150 Fed. App’x 416, 422-23 (6th Cir. 2005) (noting that sex offender



       1
           The district court stated:

                Based upon review of the record in this case, the criminal history of
                Mr. Perkins, the circumstances surrounding this offense, the need to
                impose a sentence that would reflect the seriousness of the offense as
                well as to deter others as well as Mr. Perkins from repeat offenses in
                this matter, the court is going to impose a sentence in this case of 110
                months along with three years supervised release and a $100 special
                assessment.

                                                 -3-
No. 05-6167
United States v. Perkins

treatment in case of attempted abduction of a woman was appropriate given prior indictments for

rape and attempted rape). The fact that he pled down the prior two sentences is irrelevant given the

discretion a sentencing court has to consider relevant conduct in fashioning an appropriate sentence,

as discussed above.

       Perkins has cited United States v. Carter, 463 F.3d 526, 529 (6th Cir. 2006), a case which

was decided between the time that Robinson was sentenced and when this case was argued. There,

we held that a condition of supervised release mandating sex-offender treatment was not reasonably

related to Carter’s conviction of being a felon in possession of a firearm or his earlier convictions

for sex offenses in 1988. The Carter case is distinguishable. Although Perkins here was convicted

for possession of a firearm by a convicted felon, the underlying conduct in this case was violent

conduct toward a woman. In addition, in Carter, the prior sexual offenses had been committed in

1988. In this case, Perkins’s conviction in 1995 was for an aggravated assault, which had been pled

down from aggravated rape. He was also convicted of assault on a woman for conduct which

occurred in 1994. Further, he had arrests for assault earlier in his life, but he had never been

convicted on those charges. The closer temporal proximity of his previous sexual conduct and the

conduct underlying his arrest for the illegal possession of a firearm in this case distinguish it from

the Carter case.

        Special conditions of supervised release may be imposed if they are “reasonably related” to

either the nature and circumstances of the offense or “the history and characteristics of the

defendant.” 18 U.S.C. §§ 3553(a)(1), 3583(d). The special conditions here related to the underlying



                                                -4-
No. 05-6167
United States v. Perkins

conduct in the possession of the firearm and in the history and characteristics of Perkins in his

violent encounters with women.

       AFFIRMED




                                              -5-